DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021 and 03/02/2022 were considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-16, patentability resides, at least in part, in the interconnection and interrelationship between the electronic device, the display panel, the folding area, the non-folding area, the support member, the upper plate having a thickness and a plurality of openings, the lower plate having a thickness greater than the thickness of the upper plate and including a first lower plate and a second lower plate spaced apart by a gap along the first direction as claimed and including all of the other limitations of the base claim; as to claims 17-19, patentability resides, at least in part, in the interconnection and interrelationship between the electronic device, the window, the display panel, the support member, the upper plate including stainless steel, a titanium alloy, a nickel alloy, a beryllium alloy or a nickel-titanium alloy, a plate folding area at which the upper plate is foldable and in which a plurality of openings are defined corresponding to the plate folding area; and a lower plate including an aluminum alloy, a nickel alloy, a magnesium alloy, an aluminum-magnesium alloy or a glass fiber reinforced plastic as claimed and including all of the other limitations of the base claim; as to claims 20-22, patentability resides, at least in part, in the interconnection and interrelationship between the electronic device, the window, the display panel and the support member in order, wherein the support member includes in order from the display panel: an upper plate which has a thickness of about 15 micrometers to about micrometers, includes a plate folding area at which the upper plate is foldable and in which a plurality of openings is defined corresponding to the plate folding area; and a lower plate facing the plate folding area of the upper plate as claimed and including all of the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the invention as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-08-30